Citation Nr: 1144892	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-46 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1969 to August 1971.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in February 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2009, a statement of the case was issued in October 2009 and a substantive appeal was timely received in December 2009.  

The Board notes that a rating decision in November 2010 granted service connection for posttraumatic stress disorder (PTSD) and this issue is no longer in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Form 9 Appeal received in December 2009, the Veteran perfected his appeal pertaining to the denial of the service connection claims for posttraumatic stress disorder, hearing loss and tinnitus.  On the Form 9 Appeal, the Veteran requested a videoconference Board hearing at the RO.  Subsequently the rating decision in November 2010 granted service connection for posttraumatic stress disorder.  An Informal Decision Review Officer (DRO) Conference Report in February 2011 indicated a message was left on the phone that the Veteran's issue was satisfied and there was no need for a videoconference hearing scheduled in March 2011.  The report indicated that the Veteran did not wish to pursue his claims of service connection for hearing loss and tinnitus.  The DRO noted the Board would be advised to cancel the videoconference Board hearing.  

In February 2011, the Veteran's representative indicated the Veteran was satisfied with the grant of service connection for PTSD and requested the appeal be withdrawn.  In a brief in March 2011, the representative indicated that the Veteran did not affirmatively withdraw his appeal regarding the issues of service connection for bilateral hearing loss and tinnitus.  In May 2011, the Board asked the representative to clarify with the Veteran whether he wished to continue to pursue the claims of service connection for bilateral hearing loss and tinnitus and if so whether he wanted a hearing.  In a brief in November 2011, the representative stated that an attempt was made to contact the Veteran via telephone and by letter in June 2011 to clarify whether he intended to withdraw his appeal; however, no response has been received and the case was being returned to the Board for review and action.  As the representative did not indicate that the Veteran withdrew his request for a videoconference Board hearing, the Veteran's request remains pending and a Board hearing should be scheduled at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the Regional Office before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


